Title: To George Washington from Major General Philemon Dickinson, 19 August 1777
From: Dickinson, Philemon
To: Washington, George



Sir
⟨Tren⟩ton 19th August 1777

From the latest accounts I have received, I cannot find there has been any movements of the Enemy, upon Staten Island; and this Day I recieved the inclosed Letter from Gen: Forman, which I thought proper to send your Excellency.
A few Days ago, I saw Mr Douglass, being the Person, whom I mentioned in my last letter to your Excellency, that made his escape from N. York, he say’s, that Gen: Jones is Governor of N. York—& that Genls Clinton & Tryon, (when he left the City) were both at Kingsbridge. I did not know, untill the Receipt of Col: Tilghman’s letter, but what Gen: Tryon still continued, to act as Governor. I have the honour to be, Your Excellency’s, Most Obt Servt

Philemon Dickinson

